 



Exhibit 10.2

AGREEMENT AMENDING AND EXTENDING TERM OF LEASE

THIS AGREEMENT is entered into as of the 24th day of May 2002, between EARL H.
SEIEBERT AND ELAINE D. SEIBERT, husband and wife (collectively “Landlord”) and
SMITH & BUTTERFIELD CO., INC., an Indiana corporation, (“Tenant”).

RECITALS

On June 1, 1972, the parties hereto entered into a certain “Lease Agreement”
covering the premises commonly known as 113, 115 and 117 E. Third Street in
Owensboro; Kentucky; the extended term of which expires on May 30; 2002.

Landlord and Tenant desire to further extend the term of the aforesaid Lease
Agreement of June 1, 1972, and to modify and amend certain terms and provisions
thereof.

NOW, THEREFORE, IN CONSIDERATION OF THE PREMISES, the parties hereto agree as
follows:

1.     Extension of Term -The term of the aforesaid Lease Agreement of June 1,
1972, as heretofore extended, be, and the same is, hereby extended for an
additional term of five (5) years commencing on the 1st day of June, 2002, and
ending at midnight on May 31 2007. Tenant shall have and is hereby granted two
(2) options to extend the term of this Lease for a period of five (5) years each
commencing June 1, 2007. Written notice of such election will be given to the
Landlord not less than 30 days prior to the expiration of this lease.

2.     RENT-The “Net Total Rental” payable by Tenant to Landlord during the
extended term provided for herein shall be the sum of Seventy-Two Thousand
Dollars ($72,000) payable in equal monthly installments of One Thousand Two
Hundred Dollars ($1,200.00), in advance, on the first (1st) day of each calendar
month during the extended term.

3.     Other Terms and Provisions -Except as expressly otherwise provided
herein, all terms; provisions; conditions and obligations applicable to the
aforesaid Lease Agreement of June 1, 1972, as heretofore extended, shall extend
and apply for and during the additional extended term. In case said options are
exercised, the same terms, conditions, covenants and provisions of this Lease
applicable to the original ten (10) year term shall apply to the extended term,
including without limitation the rent.

IN WITNESS WHEREOF, the parties have executed this agreement as of the day and
year first above written.

      /s/ Earl H. Seibert   EARL H. SEIBERT   /s/ Elaine D. Seibert   ELAINE D.
SEIBERT “Landlord”   BY:/s/ James D. Butterfield   SMITH & BUTTERFIELD CO., INC.
  James D. Butterfield, President “Tenant”

